Citation Nr: 0523158	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-27 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder (to include a schizoid personality).  

2.  Entitlement to service connection for metatarsalgia, left 
fourth metatarsal head.

3.  Entitlement to service connection for syphilis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1961 to January 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2005.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

With regard to the issue of service connection for a 
psychiatric disorder, to include a schizoid personality, the 
Board notes that the veteran was diagnosed as having a 
schizoid personality in service.  The Board further observes 
that at the time of a September 2002 VA examination, the 
veteran was diagnosed as having paranoid schizophrenia, in 
remission; alcohol dependence, in remission; and cocaine 
dependence, in remission.  The examiner noted that the 
veteran's current diagnosis of schizophrenia could be a 
progression of his previous diagnosis of schizoid personality 
that was given in the service.  

At the time of a May 2003 VA examination, the examiner 
indicated that there seemed to be the presence of some very 
minor psychotic symptoms that had been occasionally present.  
However, the symptoms were not prominent and seemed to 
coexist with some substance abuse.  The examiner stated that 
he was not convinced that there was a schizophrenic disorder 
present, or that if it were present at some time, that it was 
caused or significantly aggravated by his period of service.  

The Board further notes that the veteran in correspondence 
received at the RO in March and June 2004, indicated that he 
had been hospitalized at the East Orange VA Medical Center 
(MC).  Moreover, at the time of his May 2005 hearing before 
the undersigned Law Judge, the veteran testified that he had 
been receiving treatment for his psychiatric problems at the 
VA on a monthly basis.  The Board notes that in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA was deemed to have 
constructive knowledge of certain documents which were 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predated a Board decision on appeal, were 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents were, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

Based upon the conflicting opinions of the VA examiners and 
the possible significance of the new treatment records, the 
Board is of the opinion that the treatment records should be 
obtained and that the veteran should be afforded a VA 
examination by a board of two VA psychiatrists to determine 
the nature and etiology of any current psychiatric disorder 
and whether it is related to service.  

The Board further notes that the veteran has been awarded 
Social Security Administration (SSA) disability benefits in 
April 2001.  The medical records used in reaching this 
determination have not been associated with the claims file.  
The Court has held that where there has been a determination 
with regard to SSA benefits, the records concerning that 
decision are often needed by VA for evaluation of pending 
claims and must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

With regard to the issues of entitlement to service 
connection for metatarsalgia, left fourth metatarsal head, 
and syphilis, the Board notes that the RO, in a May 2002 
rating decision, denied service connection for both of these 
disorders.  The veteran filed a notice of disagreement with 
the May 2002 rating determination in June 2002.  In his June 
2002 notice of disagreement, the veteran contended that his 
conditions were service-connected.  The Board accepts this as 
a notice of disagreement with regard to these two issues.  
Since a notice of disagreement has been submitted with 
respect to these issues, a statement of the case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  When 
a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2004).

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The RO should obtain and associate 
with the claims folder copies of all 
treatment records, inpatient and 
outpatient, of the veteran from the East 
Orange and Trenton VAMCs from 2002 to the 
present.  

2.  The RO is to contact SSA and obtain 
all medical records associated with the 
veteran's SSA benefits award.  Any 
records received should be associated 
with the claims folder.

3.  The RO should schedule the veteran 
for a VA examination by a board of two VA 
psychiatrists to determine the nature and 
etiology of any current psychiatric 
disorder, including schizophrenia.  If a 
board of two VA psychiatrist is not 
feasible, a statement to this effect 
should be associated with the claims file 
and the veteran should be examined by one 
psychiatrist.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

The examiners are requested to render the 
following opinions: Is it at least as 
likely as not (50 percent probability or 
greater) that any current psychiatric 
disorder, including schizophrenia, if 
found, is related to the veteran's period 
of service, including the diagnosis of 
schizoid personality in service?  The 
examiners are to set forth all findings 
and conclusions in a clear, comprehensive 
and legible manner.  Complete detailed 
rationale is requested for each opinion 
that is rendered.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the claim for service 
connection for a psychiatric disorder can 
be granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

5.  The RO must issue the veteran a 
statement of the case on the issues of 
entitlement to service connection for 
metatarsalgia, left fourth metatarsal 
head, and syphilis.  The RO should advise 
the veteran of the need to timely file a 
substantive appeal to perfect appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




